DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 7-10, 12-15, 21-22, 24, 26-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7-8, 10, 12-15, 21, 24, 26-27, 29 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Krikorian et al. (US2006/0095401) in view of Fryer et al. (US2013/0128947).
To claim 1, Krikorian teach a method comprising:
	receiving, by an encoder, an encoding profile for encoding content (paragraph 0062, client can request suitable encoder setting);

	encoding, based on the modified encoding profile, the content; and 	sending the encoded content (paragraph 0064).
But, Krikorian do not expressly disclose wherein the encoding quality metric is based on a quality of content received from a content source.
However, relation of encoding quality metric to content source quality would have been obvious to one of ordinary skill in the art because one of encoding objective is to preserve source content quality.
	Fryer teach a media streaming server streams encoded media using the optimal encoder and the optimal settings in response to the media request, and the media playback client receives and decodes the streamed media for playback, wherein the media streaming server can encode or transcode media content such that streaming media to retain its pre-encoded source quality (paragraph 0037, encode or transcode is based on principle of retaining pre-encoded source quality), wherein encoding profile is selected based on link quality of service and input media type such that encoding is based on selected codec and respective compression ratio to source quality (paragraph 0027).


To claim 8, Krikorian and Fryer teach a method (as explained in response to claim 1 above).

To claim 21, Krikorian and Fryer teach an apparatus comprising: one or more processors; and memory comprising processor-executable instructions that, when executed by the one or more processors cause the apparatus to execute (as explained in response to claim 1 above).



To claim 5, Krikorian and Fryer teach claim 1.
Krikorian teach wherein sending the encoded content comprises the encoded content to one or more user device (paragraph 0008, client devices).

To claim 7, Krikorian and Fryer teach claim 1.
Krikiorian teach wherein the content is associated with a content asset comprising a linear content channel (paragraph 0011, broadcasting in real time), and wherein the encoder is configured to encode the content in real-time as the content is received from a content source (paragraph 0062, programming channel or network streaming)

To claim 10, Krikorian and Fryer teach claim 8.


To claim 12, Krikorian and Fryer teach claim 8.
Krikorian teach wherein the content comprises a program, and wherein the encoding quality metric is determined based on analysis of the program encoded by the first encoding profile (as explained in response to claim 1 above). 

To claim 13, Krikorian and Fryer teach claim 8.
Krikorian teach wherein the first encoding profile comprises a bit rate setting, a resolution setting, or a combination thereof (paragraph 0035). 

To claim 14, Krikorian and Fryer teach claim 8.
Krikorian teach wherein the content comprises linear content, and wherein the encoder is configured to encode the content in real-time as the content is received from the content source (as explained in response to claim 7 above). 

To claim 15, Krikorian and Fryer teach claim 8.
Krikorian teach further comprising sending, to one or more user devices, the content (as explained in response to claim 5 above). 

To claim 24, Krikorian and Fryer teach claim 21.
Krikorian teach wherein the processor-executable instructions that, when executed by the one or more processors, cause the apparatus to send the encoded content, cause the apparatus to: send the encoded content to one or more user devices (as explained in response to claim 5 above).

To claim 26, Krikorian and Fryer teach claim 1.
Krikorian teach wherein the processor-executable instructions, when executed by the one or more processors, further cause the apparatus to receive the encoding profile from a computing device that is located at a different location than the apparatus (as explained in response to claim 1 above, client device is located at a different location).

To claim 27, Krikorian and Fryer teach claim 1.
Krikorian teach further comprising: determining a type of the content; and sending, by the encoder and to a computing device, an indication of the type of the content; and receiving, based on the indication of the type of the content, the encoding profile (paragraph 0061, by identifying the programming channel or network to which the personal broadcaster is tuned, which is sent from encoder, the client can request suitable encoder settings).

To claim 29, Krikorian and Fryer teach claim 21.
Krikorian teach wherein the processor-executable instructions, when executed by the one or more processors, further cause the apparatus to: determine a type of the content; send, to a 


Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krikorian et al. (US2006/0095401) in view of Fryer et al. (US2013/0128947) and Gopalan et al. (US2014/0059167).
To claim 3, Krikorian and Fryer teach claim 1.
Krikiorian teach parameters indicating encoded video quality (paragraph 0126) and user may set desired encoder settings (paragraph 0059), but Krikorian and Fryer do not expressly disclose further comprising sending the encoded content to an encoding quality analyzer.
	Gopalan teach an encoding quality analyzer at destination device to analyze encoding quality (Fig. 3B, paragraph 0164 of Gopalan, destination device/receiver analyzes encoding quality), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Krikorian and Fryer, in order to provide user quality analysis for reference.



Claims 2, 9, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krikorian et al. (US2006/0095401) in view of Fryer et al. (US2013/0128947) and O’Connor et al. (US2011/0116540).
To claim 2, Krikorian and Fryer teach claim 27.

	O’Connor teach determining the type of the content comprises analyzing metadata associated with one or more programs associated with a content asset (paragraphs 0008, 0023), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Krikorian and Fryer, in order to provide channel identification.

To claim 9, Krikorian and Fryer teach claim 8.
Krikorian, Fryer and O’Connor teach further comprising determining, based on metadata, a type of the content, wherein the first encoding profile is selected, by the computing device, for the encoder to encode the content based on the type of the content (as explained in responses to claims 1-2 above). 

To claim 22, Krikorian and Fryer teach claim 21.
Krikorian, Fryer and O’Connor teach wherein the processor-executable instructions, when executed by the one or more processors, further cause the apparatus to determine a type of the content by analyzing metadata associated with one or more programs associated with a content asset (as explained in responses to claims 1-2 above).



Claims 28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krikorian et al. (US2006/0095401) in view of Fryer et al. (US2013/0128947) and Reynolds et al. (US2004/0045030).
To claim 28, Krikorian and Fryer claim 1.
Krikorian teach dynamic quality control for encoder (paragraphs 0118-0127), but Krikorian and Fryer do not expressly disclose further comprising: comparing a metric of previously encoded content to a baseline metric; and determining, based on a difference between the metric of the previously encoded content and the baseline metric, the encoding quality metric.
	Reynold teach a system dynamically altering video encoding and compression settings (paragraph 0224), and wherein comparing a metric of previously encoded content to a baseline metric; and determining, based on a difference between the metric of the previously encoded content and the baseline metric, the encoding quality metric (paragraph 0198), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Krikorian and Fryer, in order to further detail in QoS analysis.

To claim 30, Krikorian and Fryer teach claim 21.
Krikorian, Fryer and Reynold teach wherein the processor-executable instructions, when executed by the one or more processors, further cause the apparatus to: compare a metric of previously encoded content to a baseline metric; and determine, based on a difference between .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        December 2, 2021